DETAILED ACTION
	In response to the Office Action mailed 12/24/2021, the amendments were received 03/24/2022: 	
Claim 1 was amended.
Claims 16 and 17 are new.
Claims 1-17 are pending.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fail to teach row detectors.  However, Maurer disclose that kV row detectors are conventional in the art of CT imaging [0014], and that kV detectors for CT imaging are provided in the hybrid medical apparatus disclosed ([0069] and [0092]).  Therefore, it is believed that the claim at issue reads on the prior art of record, as currently claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0210261 (Maurer).
Regarding claim 1: 
Maurer disclose a hybrid medical apparatus comprising: 
an imaging unit (Fig. 6-9, [0069], [0071]); 
an irradiation unit (610/810); and 
a patient support apparatus (See Fig. 3), 
wherein the imaging unit is configured to record image data of an examination region of an examination object arranged on the patient support apparatus (Fig. 6-9, [0069], [0071]), 
wherein the irradiation unit is configured to carry out an irradiation of at least one part of the examination region of the examination object ([0069], [0071]), 
wherein the imaging unit and the irradiation unit have a common isocenter (Fig. 6-9), 
wherein the irradiation unit is arranged for rotational movement along a first perimeter independently of the imaging unit (Fig. 6-9), 
wherein the imaging unit comprises an X-ray source and an X-ray detector ([0069], [0071]), 
wherein the X-ray source and the X-ray detector are arranged for movement such that a central beam between the X-ray source and the X-ray detector runs through the common isocenter (Fig. 6-9), 
wherein the X-ray source is configured to emit an X-ray fan beam for recording of the image data ([0069], [0071], [0014] CBCT offers 3D image volume from rotation of at least 180 degrees plus fan beam angle), 
wherein the patient support apparatus, the imaging unit, the irradiation unit, or any combination thereof is movable at least along a first spatial axis such that the examination region of the examination object is arrangeable in the common isocenter (Fig. 3, and 6-9), and 
wherein the X-ray detector is configured as a row detector ([0069], last 4 lines, kV imaging includes stereoscopic imaging or CT imaging when combined with rotation of the kV imaging system about the patient).
Regarding claim 2: 
Maurer disclose the hybrid medical apparatus of claim 1, wherein the imaging unit further comprises another X-ray source and another X-ray detector (Fig. 6-9, [0069], [0071]), wherein the other X-ray source and the other X-ray detector are arranged for movement around the common isocenter in each case such that, in an operating state of the hybrid medical apparatus, another central beam between the other X-ray source and the other X-ray detector runs at a predetermined angle in relation to the central beam through the common isocenter (Fig. 6-9).
Regarding claim 3: 
Maurer disclose the hybrid medical apparatus of claim I, wherein the imaging unit, the irradiation unit, or the imaging unit and the irradiation unit are movable tiltably, translationally or tiltably and translationally (Fig. 6-9, [0070]-[0071]).
Regarding claim 4: 
Maurer disclose the hybrid medical apparatus of claim 1, wherein the X-ray source and the X-ray detector are arranged for movement along a second perimeter (Fig. 6-9), wherein the irradiation by the irradiation unit is undertaken as a function of a positioning of the imaging unit, the recording of the image data from the examination region of the examination object is undertaken as a function of a positioning of the irradiation unit, or a combination thereof ([0070]-[0071]).
Regarding claim 5: 
Maurer disclose the hybrid medical apparatus of claim 4, wherein, in an operating state of the hybrid medical apparatus, a plane of the first perimeter is different than a plane of the second perimeter (Fig. 6-9).
Regarding claim 6: 
Maurer disclose the hybrid medical apparatus of claim 5, wherein the plane of the first perimeter, in an operating state of the hybrid medical apparatus, is movable around the common isocenter, and wherein the irradiation unit is arranged on a first ellipsoid for movement around the common isocenter (see Fig. 3 and 6-9).
Regarding claim 7: 
Maurer disclose the hybrid medical apparatus of claim 5, wherein the plane of the second perimeter, in an operating state of the hybrid medical apparatus, is movable around the common isocenter, and wherein the X-ray detector and the X-ray source are arranged on a second ellipsoid for movement around the isocenter (Fig. 3 and 6-9).
Regarding claim 8: 
Maurer disclose the hybrid medical apparatus of claim 1, wherein the irradiation unit has a first side and a second side in parallel to a plane of the first perimeter, wherein the X-ray detector is arranged on the first side, and the X-ray source is arranged on the second side of the irradiation unit for rotational movement in each case around a common spatial axis, with the common spatial axis running at right angles to the plane of the first perimeter (Fig. 3, and 6-9).
Regarding claim 9: 
Maurer disclose the hybrid medical apparatus of claim 8, wherein the X-ray source and the X-ray detector are movable relative to each other in parallel to the common spatial axis (Fig. 7 and 8).
Regarding claim 10: 
Maurer disclose the hybrid medical apparatus of claim 8, wherein the X-ray source is arranged for movement along a second perimeter around the common spatial axis, wherein the X-ray detector is arranged for movement along a third perimeter around the common spatial axis, and wherein the second perimeter, the third perimeter, or the second perimeter and the third perimeter are adaptable (Fig. 6-9).
Regarding claim 11: 
Maurer disclose the hybrid medical apparatus of claim 10, wherein the second perimeter, the third perimeter, or the second perimeter and the third perimeter are adaptable with dynamic timing [0071].
Regarding claim 12: 
Maurer disclose the hybrid medical apparatus of claim 1, wherein the imaging unit has a first and a second side in parallel to a plane of the first perimeter, wherein the irradiation unit on the first side and another irradiation unit on the second side of the imaging unit are arranged for rotational movement around a common spatial axis in each case, with the common spatial axis running at right angles to the plane of the first perimeter, and wherein the other irradiation unit is configured to carry out an irradiation of at least one part of the examination region of the examination object (Fig. 6-9).
Regarding claim 13: 
Maurer disclose the hybrid medical apparatus of claim 12, wherein the irradiation unit and the other irradiation unit are movable relative to one another in parallel to the common spatial axis (Fig. 6-9).
Regarding claim 14: 
Maurer disclose the hybrid medical apparatus of claim 12, wherein the other irradiation unit is arranged along a fourth perimeter for movement around the common spatial axis, and wherein the first perimeter, the fourth perimeter, or the first perimeter and the fourth perimeter are adaptable (Fig. 6-9).
Regarding claim 15: 
Maurer disclose the hybrid medical apparatus of claim 14, wherein the first perimeter, the fourth perimeter, or the first perimeter and the fourth perimeter are adaptable with dynamic timing (Fig. 6-9).
Regarding claim 16: 
Maurer disclose a hybrid medical apparatus comprising: 
an imaging unit (Fig. 6-9, [0069], [0071]); 
an irradiation unit (610/810); and 
a patient support apparatus (See Fig. 3), 
wherein the imaging unit is configured to record image data of an examination region of an examination object arranged on the patient support apparatus (Fig. 6-9, [0069], [0071]), 
wherein the irradiation unit is configured to carry out an irradiation of at least one part of the examination region of the examination object ([0069], [0071]), 
wherein the imaging unit and the irradiation unit have a common isocenter (Fig. 6-9), 
wherein the irradiation unit is arranged for rotational movement along a first perimeter independently of the imaging unit (Fig. 6-9), 
wherein the imaging unit comprises an X-ray source and an X-ray detector ([0069], [0071]), 
wherein the X-ray source and the X-ray detector are arranged for movement such that a central beam between the X-ray source and the X-ray detector runs through the common isocenter (Fig. 6-9), 
wherein the X-ray source is configured to emit an X-ray fan beam for recording of the image data ([0069], [0071], [0014] CBCT offers 3D image volume from rotation of at least 180 degrees plus fan beam angle), 
wherein the patient support apparatus, the imaging unit, the irradiation unit, or any combination thereof is movable at least along a first spatial axis such that the examination region of the examination object is arrangeable in the common isocenter (Fig. 3, and 6-9),
wherein the X-ray source and the X-ray detector are arranged for movement along a second perimeter, the second perimeter being outside the first perimeter, and wherein the irradiation by the irradiation unit is undertaken as a function of a positioning of the imaging unit, the recording of the image data from the examination region of the examination object is undertaken as a function of a positioning of the irradiation unit, or a combination thereof (Fig. 6-9).
Regarding claim 17: 
Maurer disclose a hybrid medical apparatus comprising: 
an imaging unit (Fig. 6-9, [0069], [0071]); 
an irradiation unit (610/810); and 
a patient support apparatus (See Fig. 3), 
wherein the imaging unit is configured to record image data of an examination region of an examination object arranged on the patient support apparatus (Fig. 6-9, [0069], [0071]), 
wherein the irradiation unit is configured to carry out an irradiation of at least one part of the examination region of the examination object ([0069], [0071]), 
wherein the imaging unit and the irradiation unit have a common isocenter (Fig. 6-9), 
wherein the irradiation unit is arranged for rotational movement along a first perimeter independently of the imaging unit (Fig. 6-9), 
wherein the imaging unit comprises an X-ray source and an X-ray detector ([0069], [0071]), 
wherein the X-ray source and the X-ray detector are arranged for movement such that a central beam between the X-ray source and the X-ray detector runs through the common isocenter (Fig. 6-9), 
wherein the X-ray source is configured to emit an X-ray fan beam for recording of the image data ([0069], [0071], [0014] CBCT offers 3D image volume from rotation of at least 180 degrees plus fan beam angle), 
wherein the patient support apparatus, the imaging unit, the irradiation unit, or any combination thereof is movable at least along a first spatial axis such that the examination region of the examination object is arrangeable in the common isocenter (Fig. 3, and 6-9)
wherein the imaging unit further comprises another X-ray source and another X-ray detector, wherein the other X-ray source and the other X-ray detector are arranged for movement around the common isocenter in each case such that, in an operating state of the hybrid medical apparatus, another central beam between the other X-ray source and the other X-ray detector runs at a predetermined angle in relation to the central beam through the common isocenter, wherein the X-ray source and the X-ray detector are arranged for movement along a second perimeter (Fig. 6-9), and wherein the further X-ray source and the further X-ray detector are arranged for movement along a third perimeter, wherein a plane of the third perimeter is arranged in an operating state of the hybrid medical apparatus intersecting a plane of the second perimeter (Fig. 6-9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884